State of Delaware Secretary of State Division of Corporations Delivered 05:48 PM 08/17/2011 FILED 05:44 PM 08/17/2011 SRV 110930115 - 5012356 FILE STATE OF DELAWARE CERTIFICATE OF CONVERSION FROM A STATUTORY TRUST TO A LIMITED LIABILITY COMPANY PURSUANT TO SECTION 18- The jurisdiction where the Statutory Trust first formed is Delaware . The jurisdiction immediately prior to filing this Certificate is Delaware . The date the Statutory Trust first formed is July 19, 2011 . The name of the Statutory Trust immediately prior to filing this Certificate is Global Chartist Fund . The name of the Limited Liability Company as set forth in the Certificate of Formation is Global Chartist Fund, LLC . IN WITNESS WHEREOF, the undersigned have executed this Certificate on the 17th day of August , A.D. . By: /s/ Deborah Kaback Authorized Person Name: Deborah Kaback Print or Type State of Delaware Secretary of State Division of Corporations Delivered 05:48 PM 08/17/2011 FILED 05:44 PM 08/17/2011 SRV 110930115 - 5012356 FILE STATE OF DELAWARE LIMITED LIABILITY COMPANY CERTIFICATE OF FORMATION ∙ First: The jurisdiction where the Statutory Trust first formed is Global Chartist Fund, LLC ∙ Second: The address of its registered office in the State of Delaware is 2711 Centerville Rd, st 400 in the City of Wilmington Zip Code . The name of its Registered agent at such address is Corporation Service Company . ∙ Third: (Insert any other matters the members determine to include herein.) IN WITNESS WHEREOF, the undersigned have executed this Certificate of Formation this 17th day of August 20 11 . By: /s/ Deborah Kaback Authorized Person(s) Name Deborah Kaback Print or Type
